—In an action for a judgment declaring, inter alia, that the defendant is obligated to offer the plaintiff a renewal lease, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Donovan, J.), entered January 7, 1997, which, after a nonjury trial, inter alia, declared that the plaintiff had breached Ms obligations to the defendant and that the defendant was not obligated to offer the plaintiff a renewal lease.
Ordered that the judgment is reversed, on the law, with costs, and it is declared that the defendant is obligated to offer the plaintiff a renewal lease.
We agree with the plaintiff’s contention that any violations that he committed of the parking rules m his lease or the parking rules of the Bedford Terrace Condominium did not, under the facts of this case, constitute such a breach of his obligations to the defendant as to warrant the forfeiture of the lease (see, General Business Law § 352-eee [2] [c] [ii]; Harar Realty Corp. v Michlin & Hill, 86 AD2d 182, 188; 333-335 E. 209th St. HDFC v McDonnel, 134 Misc 2d 1022). Pizzuto, J. P., Santucci, Joy and Friedmann, JJ., concur.